DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case, according to the disclosed specification of present Invention, at least there is an electrical contact between the first electrode SE and the well region 31 through plug electrode 13 and metal barrier 12 (e.g. see Par.[0058] wherein metal barrier 12 is disclosed). As such, it is unclear to the examiner how “the first electrode is not contacted with the well region” as claimed. For the following rejections it is best understood to the examiner that Applicant meant to claim “the first electrode is not directly or mechanically contacted with the well region”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 11-12, 14-17 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agam et al. (US 2018/0315747 A1 hereinafter referred to as “Agam’).
With respect to claim 1, Agam discloses, in Figs.1 and 14-17, a semiconductor element comprising: a semiconductor substrate (11); a first electrode (236) on one surface side/(upper side) of the semiconductor substrate (11); a second electrode (25) provided on another surface of the support substrate (11) (see Par.[0025] wherein semiconductor substrate 11 is disclosed; see Par.[0018], [0025] and [0040] wherein potential nodes 236 and 25 representing current-carrying electrode means such as a source or a drain of an MOS transistor, an emitter or a collector of a bipolar transistor, or a cathode or anode of a diode is disclosed); an active region (21A-21N) and an outer peripheral portion 300A and 300B) surrounding the active region (21), wherein the first electrode is provided in the active region (21A-21N) and the outer peripheral portion is located outside the first electrode (see Fig.1, Par.[0031], [0034], [0038], [0047] and [0060] wherein device active regions or pockets 21 further designated as 21A, 21B, and 21N are disclosed; see Par.[0024] wherein bias devices at the periphery of active regions are disclosed); an electrode region (22) of a first conductivity type (P type) connected to the first electrode (236) (see Par.[0026] wherein doped region of P type is disclosed), a drift region (12) of the first conductivity type (P type) arranged away from the electrode region (22) (see Par.[0025] wherein P type region 12 is disclosed), a well region (14 and 16) of a second conductivity type (N type) arranged between the electrode region (22) and the drift region (12) (see Par.[0027] wherein N type layers 14 and 16 are disclosed), a first body diode (432) formed between the drift region (12) and the well region (14 and 16) and comprising the drift region (12) and the well region (14, 16), and a second body diode (420) formed between the well region (14 and 16) and the electrode region (22), and comprising the well region (14, 16) and the electrode region (22), the first body diode (482) and the second body diode (420) being connected in series to each other, and a forward direction of the first body diode (432) being reverse to a forward direction of the second body diode (420) (see Fig.1, Par.[0028] wherein back-to-back (i.e. anti-series or forward directions being reverse) diodes 420 and 432 configurations is disclosed).
With respect to claim 2, Agam discloses, in Figs.1 and 14-17, the semiconductor element, further comprising a barrier metal (23) between the first electrode and the electrode region (22) (see Par.[0032)).
With respect to claim 3, Agam discloses, in Figs.1 and 14-17, the semiconductor element, further comprising a second electrode (25) provided on another surface side/(bottom side) of the semiconductor substrate (11) (see Par.[0025] wherein anode 25 is disclosed).
With respect to claim 4, Agam discloses, in Figs.1 and 14-17, the semiconductor element, wherein first body diode (432) is electrically connected to the second electrode (25) and the second body diode (420) is electrically connected to the first electrode (236).
With respect to claim 5, Agam discloses, in Figs.1 and 14-17, the semiconductor element, further comprising a trench (24A, 24B) penetrating through the well region (14 and 16) from a front surface of the electrode region (22), a gate insulating film (42) arranged in the trench (24A, 24B), and a gate electrode (43) embedded in the trench via the gate insulating film (42) (see Par.[0035] wherein dielectric materials 42 and polysilicon material 43 of trench structures 24A and 24B are disclosed).
With respect to claim 6, Agam discloses, in Figs.1 and 14-17, the semiconductor element, further comprising a gate electrode pad (141) electrically connected to the gate electrode (236) (see Par.[0061] wherein doped bias devices 141 connected to gate 236 is disclosed).
With respect to claim 11, Agam discloses, in Figs.1 and 14-17, the semiconductor element, wherein the semiconductor substrate includes, on a first semiconductor layer of the first conductivity type, a second semiconductor layer (14, 16)/(131) of the first conductivity type having a lower impurity concentration than the first semiconductor layer (12) (see Par.[0025] wherein semiconductor region 12 is a silicon region or wafer doped with boron, and has a dopant concentration in a range from about 4.0.times.10.sup.18 atoms/cm.sup.3 to about 1.0.times.10.sup.19 atoms/cm.sup.3 or more; see Par.[0044] wherein doped region 13/(14 and 16) comprises region 131 has a dopant concentration in a range from about 1.0.times.10.sup.15 atoms/cm.sup.3 to about 1.0.times.10.sup.17 atoms/cm.sup.3, region 132 has a dopant concentration in a range from about 1.0.times.10.sup.17 atoms/cm.sup.3 to about 1.0.times.10.sup.19 atoms/cm.sup.3 and region 133 has a dopant concentration in a range from about 1.0.times.10.sup.15 atoms/cm.sup.3 to about 1.0.times.10.sup.17 atoms/cm.sup.3 are disclosed).
With respect to claim 12, Agam discloses, in Figs.1 and 14-17, a semiconductor element comprising: a field effect transistor (300), including: a first body diode (432) formed between a drift region (12) and a well region (14 and 16) of the field effect transistor (800), the first body diode comprising the 
With respect to claim 14, Agam discloses, in Figs.1 and 14-17, the semiconductor element, further comprising a second electrode (25) provided on another surface side/({bottom side) of the semiconductor substrate (11) (see Par.[0025] wherein anode 25 is disclosed).
With respect to claim 15, Agam discloses, in Figs.1 and 14-17, the semiconductor element, further comprising a trench (24A, 24B) penetrating through the well region (14 and 16) from a front surface of the electrode region (22), a gate insulating film (42) arranged in the trench (24A, 24B), and a gate electrode (43) embedded in the trench via the gate insulating film (42) (see Par.[0035] wherein dielectric materials 42 and polysilicon material 43 of trench structures 24A and 24B are disclosed).
With respect to claim 16, Agam discloses, in Figs.1 and 14-17, the semiconductor element, further comprising a trench (24A, 24B) penetrating through the well region (14 and 16) from a front surface of the electrode region (22), a gate insulating film (42) arranged in the trench (24A, 24B), and a gate electrode (43) embedded in the trench via the gate insulating film (42) (see Par.[0035] wherein dielectric materials 42 and polysilicon material 43 of trench structures 24A and 24B are disclosed).
With respect to claim 17, Agam discloses, in Figs.1 and 14-17, the semiconductor element, further comprising a trench (24A, 24B) penetrating through the well region (14 and 16) from a front surface of the electrode region (22), a gate insulating film (42) arranged in the trench (24A, 24B), and a 
With respect to claim 21, Agam discloses, in Figs.1 and 14-17, the semiconductor element, wherein the first electrode (236) is not contacted with the well region (22).
Response to Arguments
Applicant’s arguments with respect to claim 1 and 12 have been considered but are moot because current rejection does not rely on any teaching or matter specifically challenged in the argument.
Examiner’s Telephone/Fax Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596.  The examiner can normally be reached on Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818